Citation Nr: 9929217	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  99-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to service connected 
disability.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of shell fragment wound, left 
foot, with fracture of fifth metatarsal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1970.  This appeal arises from a January 1999 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).


FINDINGS OF FACT

1.  Medical evidence of record suggests that the veteran may 
have a current chronic gastrointestinal disability which may 
have been caused by or made worse by his service connected 
post-traumatic stress disorder.

2.  The evidence demonstrates that the veteran is employed 
full-time, and he lives with his wife and one of his 
daughters.  

3.  The veteran's service connected post-traumatic stress 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to flattened affect, 
difficulty in understanding complex commands, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; the 
current medical findings do not indicate the presence of 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.

4.  The veteran's service connected left foot disability does 
not cause more than a moderate level of disability, and there 
is no showing of moderately severe malunion or nonunion of 
the tarsal or metatarsal bones, pain on manipulation of the 
toes or under the metatarsal heads, dorsiflexion of all toes, 
or shortened plantar fascia.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
gastrointestinal disorder, including as secondary to service 
connected disability, is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.310 (1998).

2.  The criteria for an evaluation of 50 percent, and not in 
excess thereof, since June 30, 1998, for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 9411 (1998).

2.   The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wound, left foot, with 
fracture of fifth metatarsal, since June 30, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. 
Part 4, §4.7, Codes 5276, 5278, 5283, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased disability evaluations are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  All relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.




Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
granted by rating decision of January 1999.  A 30 percent 
evaluation was assigned from June 1998.  The veteran contends 
that he is entitled to a higher evaluation.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

A VA examination was conducted in August 1998.  The veteran 
reported less frequent dreams and nightmares of his Vietnam 
experiences than he had experienced previously; however, he 
ascribed this to his sleeping only two to three hours at 
night.  He indicated that he felt tired all the time, got 
depressed, and tried to block his Vietnam memories from his 
mind.  The veteran stated that he worked long hours in order 
to minimize his free time, which could be used to think about 
the past.  He reported that he had driven a truck full time 
for 26 years, and only takes time off when he is sick.  He 
denied alcohol or drug abuse.  The veteran stated that his 
attention, concentration were poor, and that he forgot things 
very easily.  He stated that he tended to get angry and 
irritable for no apparent reason.  The veteran reported that 
he did not have close friends and felt detached from his 
wife.  He could not be close to his family, and could not 
trust anybody.  The veteran indicated that several close 
friends died in Vietnam.  The veteran reported that he 
currently lived with his wife and one of his daughters, and 
that he had never seen a psychiatrist.  

On examination, the veteran was cooperative and friendly, and 
euthymic at the beginning of the session.  He tried to avoid 
talking about his Vietnam experience.  When the examiner 
informed him that he needed to talk about this subject, the 
veteran became very nervous and tearful, started shaking and 
having shortness of breath, and perspiring.  His mood became 
very depressed, and his affect had been tense to begin with.  
Initially, the veteran's speech was clear, coherent, and goal 
oriented, however, when he spoke of the traumatic events, his 
speech became very slurred and the flow of speech decreased.  
The veteran denied any hallucinations or delusions.  His 
psychomotor activity increased while he talked about his past 
memories; he started wiggling his hand and became very 
fidgety in his seat.  He denied any suicidal or homicidal 
thoughts, intentions, or plans.  The veteran was oriented to 
person, place and time, and his attention and concentration 
were fair.  He was able to spell "world," forward but not 
in reverse.  He was able to do serial subtraction to a 
certain extent.  His memory for recent events was three over 
three.  Past memory was fair to good.  The veteran did not 
have any obsessive or ritualistic behavior.  Impulse control 
was fairly good, however he occasionally snapped out.  
Insight and judgment were intact, and his personal hygiene 
and grooming were good.  The diagnosis was post-traumatic 
stress disorder with delayed onset.  The global assessment of 
functioning (GAF) appeared to be about 55.  The examiner 
noted that the veteran had no social relations with anybody, 
and his relationship with his wife was very strange.  The 
veteran avoided communication with other people

The Board finds that the veteran's post-traumatic stress 
disorder disability most closely meets the 50 percent 
evaluation.  The criteria for that evaluation include:  
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, difficulty in 
understanding complex commands, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships, which the veteran 
manifests.  The record shows that the veteran continues to 
work as a truck driver and to have a relationship with his 
wife and children, but that he does not socialize with 
anyone.  The current medical findings do not indicate the 
presence of suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships, which are contemplated for a 70 percent 
evaluation.  38 C.F.R. Part 4, Code 9411 (1998).

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 50 percent, bot not 
in excess thereof, for post-traumatic stress disorder, for 
the period from June 30, 1998, to the present.  38 C.F.R. 
Part 4, Code 9411 (1998).  In this regard, see Fenderson v. 
West, U.S. Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 
1999) (at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  The Board notes that reasonable doubt has 
been resolved in the veteran's favor in determining that his 
disability met the criteria for a 50 percent evaluation.  38 
C.F.R. § 3.102 (1998).

Shell Fragment Wound, Left Foot

The veteran suffered a shell fragment to the left foot during 
service in Vietnam in March 1966.  Service connection for 
residuals of shell fragment wound, left foot, with fracture 
of fifth metatarsal, was granted in January 1999.  A 10 
percent evaluation was assigned from June 1998.  The veteran 
contends that he is entitled to a higher evaluation.

The veteran's left foot disability is currently evaluated 
under Code 5284.  The current 10 percent evaluation 
contemplates a moderate level of disability.  A 20 percent 
evaluation requires a moderately severe disability.  38 
C.F.R. Part 4, Diagnostic Code 5284 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998).

A VA examination was conducted in September 1998.  The 
veteran reported that his left foot hurt on the metatarsal to 
the lateral foot, and that he did not walk much in shoes.  He 
stated that he felt much better walking barefoot or in 
sandals.  On examination, the veteran's posture was good, and 
there were no signs of abnormal weight bearing on the feet.  
Weigh bearing alignment of the Achilles tendon was good.  
There was no edema, rigidity, spasm, circulation disturbance, 
swelling or loss of strength in the left foot.  The left foot 
had full range of motion, with dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, but the veteran could not 
extend his left foot to a point without his toes cramping.  
There was a slight decrease in sensation to touch on his 
lateral left foot.  Coordination and motor function were 
normal.  Knee and ankle reflexes were 3+ and symmetrical.  X-
rays showed an old bullet fragment in the fifth metatarsal 
shaft with old deformity of the fifth metatarsal shaft.  No 
acute fractures or dislocation were seen.  The diagnosis was: 
status post multiple shell fragment wounds with scarring of 
left foot. 

The veteran's left foot disability is manifested by pain, and 
slight decrease in sensation to the lateral aspect of the 
foot.  The veteran is unable to extend his left foot to a 
point without his toes cramping, otherwise his range of foot 
motion was normal.  The Board finds the pain, metatarsal 
deformity, and slight functional loss noted on the 
examination to be consistent with the current moderate 
disability rating.  The examination findings do not 
demonstrate a moderately severe level of disability 
associated with the service connected left foot disability; 
importantly, the veteran is able to walk normally, and he has 
no circulation disturbance, swelling or loss of strength in 
the left foot.  Accordingly, the Board has determined that 
the veteran is not entitled to a higher evaluation under Code 
5284 since June 30, 1998.  38 C.F.R. Part 4, including § 4.7, 
Diagnostic Code 5284 (1998).  See Fenderson, supra.

The Board has considered the possibility of assigning a 
higher rating under other codes pertaining to the foot. 
However, the veteran is not entitled to a higher rating as 
there is no showing of moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, no pain on manipulation of 
the toes or under the metatarsal heads, dorsiflexion of all 
toes, or shortened plantar fascia.  38 C.F.R. Part 4, 
Diagnostic Codes 5276, 5278, 5283 (1998).


ORDER

An evaluation of 50 percent, and not in excess therefor, for 
post-traumatic stress disorder is granted.

An evaluation in excess of 10 percent for residuals of shell 
fragment wound, left foot, with fracture of fifth metatarsal, 
is denied.


REMAND

The veteran contends that he has a chronic ulcer disability 
which has been caused by or made worse by his service 
connected post-traumatic stress disorder.  The veteran was 
hospitalized in October 1985 for a bleeding antral ulcer.  
The hospitalization report indicated that the ulcer was 
active and bleeding, "either secondary to Rufen or to stress 
or to both."  The VA psychiatric examiner in August 1998 
noted that the veteran continued to take Mylanta, Maalox, 
Tagamet and Zantac regularly for his ulcer condition, and 
that he had abdominal pian and had lost weight.  The examiner 
also indicated that the veteran tended to internalize his 
Vietnam-related feelings, which resulted in part in peptic 
ulcer.  The VA examination in September 1998 noted 
gastrointestinal complaints, however no testing was 
accomplished to confirm the presence of a current ulcer 
disability.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  The Court has 
concluded that, when aggravation of a veteran's non service-
connected condition is proximately due to or the result of a 
service- connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Based on the current record, the Board has determined that 
the veteran's claim is well-grounded, that is he has 
presented a claim which is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  However, the Board is unable to determine 
whether the veteran has a current chronic gastrointestinal 
disorder, and if so, the effect of the service-connected 
post-traumatic stress disorder upon that disorder.  The Board 
is of the opinion that the veteran should be accorded a VA 
gastrointestinal examination to resolve these outstanding 
questions.  

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA 
gastrointestinal specialist to determine 
the nature and extent of any current 
gastrointestinal pathology, including 
ulcer disease.  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examinations.  The 
examination reports should contain 
detailed accounts of all manifestations 
of gastrointestinal pathology found to be 
present.  All necessary tests, including 
upper gastrointestinal studies, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report. 

The examiner must comment as to the 
following question:  To what extent, if 
any, is any current gastrointestinal 
pathology caused by or made worse by the 
service connected post-traumatic stress 
disorder?

The report of examination should include 
a complete rationale for the conclusions 
reached.

2.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following the above, the RO should readjudicate the veteran's 
claim for service connection for a gastrointestinal disorder, 
including as secondary to service connected post-traumatic 
stress disorder, taking into account Allen, supra.  If the 
outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







